DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 44-62 is/are objected to because of the following informalities:
In claim 1, lines 17-18, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 1, lines 18-19, the recitation “first and opposite second directions of motion” should read –first and [[opposite]] second directions of motion, the second direction being opposite of the first direction--.
In claim 1, line 19, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 1, line 28, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 1, line 31, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 1, line 35, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 1, line 37, the recitation “un-coupled” should read –uncoupled--.
In claim 44, line 1, the recitation “A coupling device” should read –[[A]]The
In claim 44, lines 1-2, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 44, line 2, the recitation “the first member” should read –the first cam member--.
In claim 44, line 4, the recitation “the outlet” should read –the outlet aperture--.
In claim 44, line 5, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 44, line 6, the recitation “a charge condition” should read –[[a]]the charge condition--.
In claim 45, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 45, lines 1-2, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 45, line 3, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 45, line 4, the recitation “the first member” should read –the first cam member--.
In claim 46, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 46, lines 1-2, the recitation “the drive member” should read –the cylindrical
In claim 46, line 2, the recitation “the first member from a first position” should read –the first cam member from [[a]]the first position--.
In claim 46, lines 2-4, the recitation “the coupling is in an un-coupled condition to a second position in which the coupling is in a coupled condition” should read –the coupling device is in [[an]]the [[un-coupled]uncoupled condition to [[a]]the second position in which the coupling device is in [[a]]the coupled condition--.
In claim 46, lines 4-5, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 47, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 47, lines 1-2, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 47, line 2, the recitation “the second cam” should read –the second cam member--.
In claim 47, line 4, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 48, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 48, line 3, the recitation “the linear travel” should read –[[the]]a linear travel--.
In claim 49, line 1, the recitation “A coupling device” should read –[[A]]The
In claim 49, line 3, a comma (“,”) should be inserted after the recitation “a first value”.
In claim 50, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 50, line 3, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 51, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 51, line 2, the recitation “and the notch,” should be deleted, as being redundant of the limitations of parent claim 1, lines 32-33.
In claim 51, line 2, the recitation “the opening” should read –the circumferential slot or opening--.
In claim 51, line 3, the recitation “the initial part of the actuating movement” should read –[[the]]an initial part of [[the]]an actuating movement--.
In claim 52, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 52, line 2, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 52, line 3, the recitation “and thus the second cam member” should read –and thus displacement of the second cam member,--.
In claim 52, line 5, the recitation “the drive member” should read –the cylindrical
In claim 52, line 6, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 52, line 7, the recitation “the first member” should read –the first cam member--.
In claim 53, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 53, line 4, the recitation “the first cam member having finer pitch such that” should read –the first cam member, the second portion of the cam track having finer pitch than the first portion of the cam track such that--.
In claim 53, line 6, the recitation “the speed” should read –[[the]]a speed--.
In claim 53, lines 6-7, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 54, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 54, line 2, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 55, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 55, line 2, the recitation “the end” should read –the one end--.
In claim 55, line 4, the recitation “the inner surface of the cam member” should read –[[the]]an inner surface of the first cam member--.
In claim 55, lines 5-6, the recitation “the valve socket to the outlet socket” should read –[[the]]a valve socket to [[the]]an
In claim 56, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 56, line 2, the recitation “the ball” should read –the displaceable spherical ball--.
In claim 56, line 2, the recitation “the tapered inner wall” should read –[[the]]a tapered inner wall--.
In claim 56, line 3, the recitation “control the latching” should read –control [[the]] latching--.
In claim 57, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 57, line 2, the recitation “the ball” should read –the displaceable spherical ball--.
In claim 57, line 2, the recitation “the non-tapered inner wall” should read –[[the]]a non-tapered inner wall--.
In claim 57, line 3, the recitation “the valve socket holder” should read –the valve plug/socket holder--.
In claim 58, line 1, the recitation “A coupling device” should read –[[A]]The coupling device--.
In claim 58, lines 2 and 3, both recitations of “the drive member” should read –the cylindrical drive member--.
In claim 59, line 1, the recitation “A coupling device” should read –[[A]]The
In claim 59, line 2, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 60, line 3, the recitation “claims 1” should read –claim[[s]] 1--.
In claim 60, line 4, the recitation “the drive member” should read –the cylindrical drive member--.
In claim 60, line 4, the recitation “a first direction” should read –[[a]]the first direction--.
In claim 60, line 7, the recitation “the outlet” should read –the outlet aperture--.
In claim 60, lines 7-8, the recitation “a charge condition” should read –[[a]]the charge condition--.
In claim 60, line 9, the recitation “the drive member in an opposite second direction” should read –the cylindrical drive member in the second direction--.
In claim 60, line 11, the recitation “an uncoupled condition” should read –[[an]]the uncoupled condition--.
In claim 60, line 12, the recitation “the outlet device” should read –the outlet [[device]]socket--.
In claim 61, line 1, the recitation “A method” should read –[[A]]The method--.
In claim 61, line 2, the recitation “the drive member” should read –the cylindrical
In claim 62, line 1, the recitation “A method” should read –[[A]]The method--.
In claim 62, line 2, the recitation “the drive member” should read –the cylindrical drive member--.
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1 and 44-62 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and/or to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3710823, US4074698, US4181150, US5060982, US5575510, US5901747, US5988697 and US6016835 disclose fluid coupling devices having a valve and a cam member to actuate the valve and/or latch male and female couplings together.
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.